Case 1:20-cv-03190-RCL Document 51 Filed 04/28/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AMERICAN SOYBEAN ASSOCIATION,
et al.,

Plaintiffs,
Vv. Case No. 1:20-cv-3190-RCL

ENVIRONMENTAL PROTECTION
AGENCY, et al., ,

Defendants.

 

ORDER
The plaintiffs have filed an amended complaint in this action. ECF No. 50. Accordingly,
the government’s partial motion [43] to dismiss and the plaintiffs’ motion [49] for an extension of
time to file a response to the motion to dismiss are DENIED AS MOOT.
Responses to the amended complaint are due within fourteen days. See Fed. R. Civ. P.
15(a)(3).
IT IS SO ORDERED.

* af ~ _ —
Date: laelar Royce C. Lamberth
United States District Judge
